Citation Nr: 0532369	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the right femur, residuals of fracture 
of the right femoral neck, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which continued the veteran's rating of 30 percent for 
traumatic arthritis of the right femur, residuals of fracture 
of the right femoral neck, postoperative.  The veteran 
requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in September 2005.  
A transcript of the hearing is of record.

The Board notes that during the veteran's September 2005 
travel board hearing, he raised the issue of service 
connection for a right knee disorder secondary to his 
service-connected right femur disability.  This issue is 
referred to the RO for further development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes the veteran underwent a VA examination in 
February 2003.  However, the physician's assistant who 
conducted the evaluation failed to adequately assess all 
pertinent functional impairment, such as functional 
impairment on repeated use, during flare-ups and due to 
incoordination, weakened movement and excess fatigability.  
Therefore, it is averred that this examination report is not 
adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).

In addition, during the veteran's September 2005 travel board 
hearing, he testified that he received medical treatment from 
the VA medical center in Big Springs, Texas and the most 
recent treatment he received was approximately eight months 
to a year before the hearing.  However, the veteran's VA 
outpatient medical records for this time period are not 
associated with the claims folder.  Therefore, the Board 
finds that the veteran's VA medical records from May 2002 
should be obtained and associated with the claims folder to 
determine the severity of his right femur disability.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the veteran's VA 
outpatient medical records from the Big 
Springs, Texas VA medical center, dated 
from May 2002 to the present.  All 
attempts to procure these records should 
be documented in the file.  If the RO 
cannot obtain these records, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that 
they are provided the opportunity to 
obtain and submit the records for VA 
review.

2.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
a VA orthopedic examination to determine 
the nature and extent of the traumatic 
arthritis of the right femur, residuals 
of fracture of the right femoral neck, 
postoperative.  The veteran's claims 
folder must be made available to the 
physician, preferably an orthopedist for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  The examiner should 
provide complete range of motion studies 
for the right thigh and hip to include 
limitation of flexion.  The physician 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the right hip and thigh, and 
whether there is likely to be additional 
range of motion loss of the service-
connected right hip and thigh due to any 
of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; (4) 
incoordination; (5) or repeated use.  The 
above determinations must, if feasible, 
be expressed in the degree of the 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should indicate whether there is 
evidence of any additional loss of range 
of motion of the right hip and thigh due 
to these factors that is equivalent to 
favorable or unfavorable ankylosis.  If 
the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's right femur 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

